Opinion issued July 2, 2019




                                      In The

                                Court of Appeals
                                     For The

                           First District of Texas
                               ————————————
                                NO. 01-19-00050-CV
                               ———————————
                        IN RE AMBER YEAGER, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Amber Yeager, has filed a petition for writ of mandamus asking that

we order the trial court to vacate its January 11, 2019 order declining to exercise

jurisdiction over the case.1



1
      The underlying case is In the Interest of C.B., a child, Cause no. 10-FD-0068,
      pending in the County Court at Law No. 1 of Galveston County, Texas, the Hon.
      John Grady presiding.
      The petition for writ of mandamus is DENIED. We also lift the stay

previously ordered in this case.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Hightower.